Case 2:18-cv-01215-JLR Document17 Filed 10/08/19 Page 1 of 4

 

 

 

 

1 The Honorable James L, Robart
2
3
4
5
6
7 UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
8 AT SEATTLE
9 KATHLEEN DOUGLAS, an individual,
Case No. 2:18-cv-01215-JLR
10 Plaintiff,
11 Vv, STIPULATED MOTION TO
CONTINUE TRIAL UNTIL END OF
12 || EMPLOYBRIDGE, LLC, a California Limited TRIAL CALENDAR AND EXTEND
Liability Company; EMPLOYMENT ALL UNEXPIRED PRETRIAL
13 | SOLUTIONS MANAGEMENT, INC., a DEADLINES
Georgia corporation; and DOES 1 through 10,
14 || inclusive, Noted For Consideration:
October 8, 2019
15 Defendants.
16
17 Pursuant to Federal Rule of Civil Procedure 6(b), Local Civil Rule 16(b)(5), and the
18 || Court’s Order dated October 1, 2019 (ECF No. 16), Defendants and Plaintiff (collectively, “the
19 || parties”) hereby stipulate to and jointly request that the trial in the instant action be reset to the
99 || end of the Court’s trial calendar and all pre-trial deadlines be adjusted accordingly. In support of
21 || this Motion, the parties state as follows:
27 L. Pursuant to the Court’s November 27, 2018 Minute Order Setting Trial Date and
23 || Related Dates, trial for this matter is currently set for February 24, 2020. See ECF No. 8.
24 2. The parties wish to continue the trial date for the reasons set forth in their prior
25 || stipulated motions to continue trial. ECF Nos. 13, 15,
26

 

STIPULATED MOTION TO CONTINUE TRIAL & EXTEND
ALL UNEXPIRED PRETRIAL DEADLINES - |

4839-0716-9449. | 089317.1040 LITTLER MENDELSON, P.C,
One Union Square
2:18-CV-01215-JLR 600 University Street, Suite 3200

Seattle, WA 98101.3122
206.623.3300

 

 
Case 2:18-cv-01215-JLR Document17 Filed 10/08/19 Page 2 of 4

 

 

1 3. In its order dated October 1, 2019, the Court informed the parties that
2 | “maintaining the current trial date or moving to the end of the Court’s trial calendar are the only
3 || two options.” ECF No. 16. Accordingly, the parties wish to inform the Court of their desire to
4 || move the trial in the instant action to the end of the Court’s trial calendar, and to reset all pretrial
5 || deadlines which were unexpired as of the date of the parties’ first stipulated motion to continue
6 || trial, including:
7 (a) The expert disclosure deadline;
8 (b) The discovery motions. deadline;
9 (c) The discovery deadline;
10 (d) The dispositive motions deadline;
11 (ec) The settlement conference deadline;
12 (f) | The motions in limine deadline;
13 (g) ‘The agreed pretrial order deadline;
14 (h) The deposition designation deadline
15 (i) The pretrial conference date; and
16 (j) The trial brief deadline.
17
For scheduling purposes, the parties and/or their counsel have conflicts on the following
18
week: February 1, 2021.
19
i
20
if
21
if
22
ff
23
i
24
if
25
if
26

 

STIPULATED MOTION TO CONTINUE TRIAL & EXTEND
ALL UNEXPIRED PRETRIAL DEADLINES - 2

4839-0'716-9449.1 089317.1040 LITTLER MENDELSON, P.C.
One Union Square
2:18-CV-01215-JLR. 600 University Street, Suite 3200

Seattle, WA 98101.3122
206.623.3300

 

 
ee Ww Ww

 

Case 2:18-cv-01215-JLR

Dated: October 8, 2019

s/Kevin P. Smith

Kevin Smith, WSBA #48578
Defiance Law PLLC

1115 Tacoma Ave. S.
Tacoma, WA 98402

Tel: (253) 507-4769
k.smith@defiance law

 

Attorneys for Plaintiff
KATHLEEN DOUGLAS

 

Document 17 Filed 10/08/19 Page 3 of 4

s/ Kellie A. Tabor

Kellie A. Tabor, WSBA #46260
Ktabor@litiler.com

M. Kathryne Bosbyshell, WSBA #47469
kbosbyshell@littler.com
LITTLER MENDELSON, P.C.
One Union Square

600 University Street, Suite 3200
Seattle, WA 98101.3122

Phone: 206.623.3300

Fax: 206.447.6965

Attorneys for Defendants

EMPLOYBRIDGE, LLC and
EMPLOYMENT SOLUTIONS
MANAGEMENT, INC. —-

STIPULATED MOTION TO CONTINUE TRIAL & EXTEND

 

ALL UNEXPIRED PRETRIAL DEADLINES - 3
4839-0716-9449. | 089317. L040

2:18-CV-01215-JLR

LITTLER MENDELSON, F.C.
One Union Square
600 University Street, Suite 3200
Seattle, WA 98101.3122
206.623.3300

 
 

Oo fo TD BH wv &

10
{1
j2
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 2:18-cv-01215-JLR Document 17 Filed 10/08/19 Page 4 of 4

CERTIFICATE OF SERVICE
lam a resident of the State of Washington. I am over the age of cighteen years and not a
party to the within-entitled action. My business address is: One Union Square, 600. University
Street, Suite 3200, Seattle, Washington 98101. I hereby certify that on October 8, 2019, I
electronically filed the foregoing document with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to the following:

Attorney for Plaintiff

Kevin Smith

Defiance Law PLLC

1115 Tacoma Ave. 8.

Tacoma, WA 98402

Tel: (253) 507-4769

k.smith@defiance.law . -
anastasia@defiance law

I certify under penalty of perjury under the laws of the United States and of the State of
Washington that the foregoing is true and correct.
Dated this 8th day of October, 2019.

s/ Karen Fiumano Yun

Karen Fiumane Yun

kfiumano@littler.com
LITTLER MENDELSON, P.C.

STIPULATED MOTION TO CONTINUE TRIAL & EXTEND
ALL UNEXPIRED PRETRIAL DEADLINES - 4

4839.0716-9449.1 089317.1040 LITTLER MENDELSON, P.C.
One Union Square
2:18-CV-01215-JLR 600 University Street, Suite 3200

Seattle, WA 98101.3122
206.623.3300

 

 
 

me Ww bh

La

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

“ston

Case 2:18-cv-01215-JLR Document 17-1 Filed 10/08/19 Page 1 of 2

The Honorable James L, Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
KATHLEEN DOUGLAS, an individual,
Case No. 2:18-cv-01215-JLR
Plaintiff,
v. ORDER GRANTING STIPULATED
MOTION TO CONTINUE TRIAL
EMPLOYBRIDGE, LLC, a California Limited UNTIL END OF TRIAL CALENDAR
Liability Company; EMPLOYMENT AND EXTEND ALL UNEXPIRED
SOLUTIONS MANAGEMENT, INC,, a PRETRIAL DEADLINES
Georgia corporation; and DOES 1 through L0,
inclusive,
Defendants.

 

 

 

This matter having come before the Court on the parties’ Stipulated Motion to Continue
Trial Until the End of the Court’s Trial Calendar and Extend All Unexpired Pretrial Deadlines
(“Stipulated Motion”), it is hereby ORDERED that the Stipulated Motion is GRANTED.

Dated this n day of (x

THE HONORABLE JAMES L. ROBART

 

ORDER GRANTING STIPULATED MOTION TO CONTINUE TRIAL
& EXTEND ALL UNEXPIRED PRETRIAL DEADLINES - |

4826-1447-2361,1 080317.1046 LITTLER MENDELSON, ?.€.
One Union Square
2:18-CV-01215-JLR 600 University Street, Suite 3200

Seattle, WA 98101.3122
206.623,3300

 

 
